DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over YEO et al. (Pub. No.: US 20180145797 A1), hereinafter YEO, in view of SUN et al. (Pub. No.: US 20180270022 A1), hereinafter SUN, and further in view of LI et al. (Pub. No.: US 20180310298 A1), hereinafter LI.   

With respect to claim 1, YEO teaches A method of transmitting a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) signal by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving control information for distinguishing between first information and second information ([0019], a method is provided by a terminal in a wireless communication system, which includes receiving, from a base station, first information related to a number of code block groups (CBGs) included in a transport block (TB)).

YEO does not explicitly teach receiving the first information and the second information through at least one transport block (TB); decoding each of the first information and the second information based on the control information; and transmitting the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.  

However, SUN teaches receiving the first information and the second information through at least one transport block (TB) (figure 7, [0066], the base station 602 may send a second retransmission 718 including 2 CBGs); 
decoding each of the first information and the second information based on the control information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718); and 
transmitting the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SUN, receiving the first information and the second information through at least one transport block (TB); decoding each of the first information and the second information based on the control information; and transmitting the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information, into the teachings of YEO, in order to support low latency operations and the efficient use of air link resources (SUN, [0034]).

The combination of YEO and SUN does not explicitly teach wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.

However, LI teaches wherein a reliability requirement of the first information is higher than a reliability requirement of the second information ([0059], information with higher reliability requirement such as HARQ-ACK, SR and the first type CSI may be classified into one category, the second type CSI which has lower reliability requirement may be classified into another category).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of LI, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information, into the teachings of YEO and SUN, in order to improve the UCI transmission performance (LI, [0065]).

With respect to claim 2, YEO does not explicitly teach wherein the first information and the second information are distinguished based on a HARQ process identifier (ID) included in the control information.

However, SUN teaches wherein the first information and the second information are distinguished based on a HARQ process identifier (ID) included in the control information ([0034, 0051], in addition to the retransmission of failed CBGs corresponding to a previous transmission which may be associated with a TB of a first HARQ process (having a first HARQ process identifier (ID)), additional data associated with another TB of a different HARQ process (having a second/different HARQ process ID) may be transmitted on unoccupied resources of the slot/subframe in which the failed CBGs are retransmitted).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SUN, wherein the first information and the second information are distinguished based on a HARQ process identifier (ID) included in the control information, into the teachings of YEO, in order to support low latency operations and the efficient use of air link resources (SUN, [0034]).

With respect to claim 3, YEO does not explicitly teach wherein the first information and the second information are distinguished based on cyclic redundancy check (CRC) masking included in the control information ([0109-0111], CRCs 1e-17, 1e-19, 1e-21, and 1e-23 may be added to the divided code blocks (1e-15). The CRC may include 16 or 24 bits or a prefixed number of bits, and may be used to determine success/failure of the channel coding. However, the CRC 1e-03 added to the TB and the CRCs 1e-17, 1e-19, 1e-21, and 1e-23 added to the CBs may be omitted depending on the kind of the channel code to be applied to the CB).

With respect to claim 4, YEO does not explicitly teach wherein, based on the decoding result for the first information being negative ACK (NACK), HARQ-ACK information for the second information is excluded from the HARQ-ACK signal.

However, SUN teaches wherein, based on the decoding result for the first information being negative ACK (NACK), HARQ-ACK information for the second information is excluded from the HARQ-ACK signal (figure 7, [0064-0066]).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SUN, wherein, based on the decoding result for the first information being negative ACK (NACK), HARQ-ACK information for the second information is excluded from the HARQ-ACK signal, into the teachings of YEO, in order to support low latency operations and the efficient use of air link resources (SUN, [0034]).

With respect to claim 9, YEO teaches An apparatus for transmitting a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) signal in a wireless communication system, the apparatus comprising: 
a memory ([0063], computer-readable memory); and 
at least one processor coupled to the memory, wherein the at least one processor is configured to ([0063], These computer program instructions may also be stored in a computer usable or computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner..)
receive control information for distinguishing between first information and second information([0019], a method is provided by a terminal in a wireless communication system, which includes receiving, from a base station, first information related to a number of code block groups (CBGs) included in a transport block (TB)).

YEO does not explicitly teach receiving the first information and the second information through at least one transport block (TB); decoding each of the first information and the second information based on the control information; and transmitting the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.  

However, SUN teaches receiving the first information and the second information through at least one transport block (TB) (figure 7, [0066], the base station 602 may send a second retransmission 718 including 2 CBGs); 
decoding each of the first information and the second information based on the control information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718); and 
transmitting the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SUN, receiving the first information and the second information through at least one transport block (TB); decoding each of the first information and the second information based on the control information; and transmitting the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information, into the teachings of YEO, in order to support low latency operations and the efficient use of air link resources (SUN, [0034]).

The combination of YEO and SUN does not explicitly teach wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.

However, LI teaches wherein a reliability requirement of the first information is higher than a reliability requirement of the second information ([0059], information with higher reliability requirement such as HARQ-ACK, SR and the first type CSI may be classified into one category, the second type CSI which has lower reliability requirement may be classified into another category).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of LI, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information, into the teachings of YEO and SUN, in order to improve the UCI transmission performance (LI, [0065]).

With respect to claim 10, YEO teaches A method of receiving a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) signal by a base station (BS) in a wireless communication system, the method comprising: 
transmitting control information for distinguishing between first information and second information ([0019], a method is provided by a terminal in a wireless communication system, which includes receiving, from a base station, first information related to a number of code block groups (CBGs) included in a transport block (TB)).

YEO does not explicitly teach transmitting the first information and the second information through at least one transport block (TB); and receiving the HARQ-ACK signal generated based on a decoding result for the first information and a decoding result for the second information, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.  

However, SUN teaches transmitting the first information and the second information through at least one transport block (TB) (figure 7, [0066], the base station 602 may send a second retransmission 718 including 2 CBGs); 
and receiving the HARQ-ACK signal generated based on a decoding result for the first information and a decoding result for the second information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SUN, transmitting the first information and the second information through at least one transport block (TB); and receiving the HARQ-ACK signal generated based on a decoding result for the first information and a decoding result for the second information, into the teachings of YEO, in order to support low latency operations and the efficient use of air link resources (SUN, [0034]).

The combination of YEO and SUN does not explicitly teach wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.

However, LI teaches wherein a reliability requirement of the first information is higher than a reliability requirement of the second information ([0059], information with higher reliability requirement such as HARQ-ACK, SR and the first type CSI may be classified into one category, the second type CSI which has lower reliability requirement may be classified into another category).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of LI, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information, into the teachings of YEO and SUN, in order to improve the UCI transmission performance (LI, [0065]).

With respect to claim 11, YEO teaches A user equipment (UE) for transmitting a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) signal in a wireless communication system, the UE comprising: 
a transceiver ([0022], transceiver); and 
at least one processor coupled to the transceiver, wherein the at least one processor is configured to ([0063], These computer program instructions may also be stored in a computer usable or computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner..)
control the transceiver to receive control information for distinguishing between first information and second information ([0019], a method is provided by a terminal in a wireless communication system, which includes receiving, from a base station, first information related to a number of code block groups (CBGs) included in a transport block (TB)).

YEO does not explicitly teach control the transceiver to receive the first information and the second information through at least one transport block (TB), decode each of the first information and the second information based on the control information, and control the transceiver to transmit the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information, and wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.  

However, SUN teaches control the transceiver to receive the first information and the second information through at least one transport block (TB) (figure 7, [0066], the base station 602 may send a second retransmission 718 including 2 CBGs); 
decode each of the first information and the second information based on the control information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718); and 
and control the transceiver to transmit the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SUN, control the transceiver to receive the first information and the second information through at least one transport block (TB), decode each of the first information and the second information based on the control information, and control the transceiver to transmit the HARQ-ACK signal based on a decoding result for the first information and a decoding result for the second information, into the teachings of YEO, in order to support low latency operations and the efficient use of air link resources (SUN, [0034]).

The combination of YEO and SUN does not explicitly teach wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.

However, LI teaches wherein a reliability requirement of the first information is higher than a reliability requirement of the second information ([0059], information with higher reliability requirement such as HARQ-ACK, SR and the first type CSI may be classified into one category, the second type CSI which has lower reliability requirement may be classified into another category).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of LI, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information, into the teachings of YEO and SUN, in order to improve the UCI transmission performance (LI, [0065]).

With respect to claim 12, YEO teaches A base station (BS) for receiving a hybrid automatic repeat request (HARQ)-acknowledgement (ACK) signal in a wireless communication system, the BS comprising: 
a transceiver ([0021], a transceiver); and 
at least one processor coupled to the transceiver, wherein the at least one processor is configured to ([0063], These computer program instructions may also be stored in a computer usable or computer-readable memory that can direct a computer or other programmable data processing apparatus to function in a particular manner..)
control the transceiver to transmit control information for distinguishing between first information and second information ([0019], a method is provided by a terminal in a wireless communication system, which includes receiving, from a base station, first information related to a number of code block groups (CBGs) included in a transport block (TB)). 

YEO does not explicitly teach control the transceiver to transmit the first information and the second information through at least one transport block (TB), and control the transceiver to transmit the HARQ-ACK signal generated based on a decoding result for the first information and a decoding result for the second information.  

However, SUN teaches control the transceiver to transmit the first information and the second information through at least one transport block (TB) (figure 7, [0066], the base station 602 may send a second retransmission 718 including 2 CBGs); 
and control the transceiver to transmit the HARQ-ACK signal generated based on a decoding result for the first information and a decoding result for the second information (figure 7, [0066], the comparison performed by the UE 604 may indicate a pass and the UE 604 may proceed to decode the retransmitted CBGs received in the second retransmission 718. Upon successful decoding, the UE 604 may send an ACK 720 to the base station 602 to acknowledge successful decoding of the retransmitted CBGs received in the second retransmission 718).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of SUN, control the transceiver to transmit the first information and the second information through at least one transport block (TB), and control the transceiver to transmit the HARQ-ACK signal generated based on a decoding result for the first information and a decoding result for the second information, into the teachings of YEO, in order to support low latency operations and the efficient use of air link resources (SUN, [0034]).

The combination of YEO and SUN does not explicitly teach wherein a reliability requirement of the first information is higher than a reliability requirement of the second information.

However, LI teaches wherein a reliability requirement of the first information is higher than a reliability requirement of the second information ([0059], information with higher reliability requirement such as HARQ-ACK, SR and the first type CSI may be classified into one category, the second type CSI which has lower reliability requirement may be classified into another category).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of LI, wherein a reliability requirement of the first information is higher than a reliability requirement of the second information, into the teachings of YEO and SUN, in order to improve the UCI transmission performance (LI, [0065]).

Allowable Subject Matter

Claims 5-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20200169358 A1; “Ezaki”, ([0070])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469